     Case 4:21-cv-00859 Document 13 Filed on 04/21/21 in TXSD Page 1 of 2

                                  IJNITED STATE.DISTRICT COURT
                                        FOR THE SOUTHERN
                                        DISTRICT ()F TEXAS


1                            IN THE COURT DISTRICT COURT FOR THE                        tyg
2                                 S()U-l'I1ERN DISTRICT OF TEXAS                      Houther
                                                                                            gyy
                                                                                             noyde e v
                                                                                             p strioto rgt/
3
.                                                                                               ,,. ex sxaa
                                           :
                                                                                       dDp

           DISIINETW ORK L.L.C.
             .                       .
                                                   CivilAdionNo)4:21-.:v-85f.
                                                                            3.
                                                                            ,;
                                                                             :tt
                                                                               fJ
                                                                                tlj
                                                                                  .yt,
                                                                                     ;c,j.
                                                                                       , tsov- .x.

            .k
                                                                                             '
                                                                                             bu-
                                                                                               i
                                                                                               ky,
                                                                                                 ,f
                                                                                                  rol. ,
                    Plaintiff'4                                                                        'X.
                                                                                                         'ri
                                                                                                           '
                                                   STATEM EN. -1%OF
                       v:.                         sjoE Tll
                                                          o xl.
                                                              u
     DINESH VUGNESW ARAN eta1.!tl/b/a/
               Chitram *I*V    '
                   '
                   Defendant

4
5        1,JoeThomas,herebyattestthattheftllltlwingMatementgaretrtleunderpcnalty('fptzjtlry.
6     1. llnakethefbllowingstatmmmtsbasedupommyol'
                                                 npznkonallinowledgcandi#1sugport()f
7        ''
          D efendantg'filed civilaetion no:4:21-CV-859 coneurnmtlyhermvit'
                                                                         h.
8
9     2. 1am ntntgelling Chitt'
                              am 'rV set-topbox receive'
                                                       rdaltd stream iag sf
                                                                          zrvice-The factofthematteri.
10       tlmtlmetapenmnnamedBennySabastian atCatholicChurtthnamed asguardiananjelR
11       churchitlbrooklynsNY.inAtlgus'
                                      t2017.
l2
13    3. On îheabçlve-mtntioneddatz,atan above-menlionedChureh.lwassmïted nexttohim atthe sai'
l4       ocçasion;while having fonualint    roduction '
                                                      with Benny Sabastian we had general discm-lsiû
15       abotttreligion.lateron11estattxtthatIuseto watch alIcatholic and religipuschannelstlu-ough th
16       platfbrm mentitmed in yourlettcr-lam al'   eligiougpcrson t
                                                                   lincemy childhood,thcsaid platlb
17       atlractmy attentioll.sn do 1 agk lliln to provide theirtontactdelaits!ftzrtherhe provided thei
18       supportnumber+1-5,   85-326-6085.                             '                                       '
19
20    4- Svhen 1ctmtacted (heirsupportIineandhavereqnested abox;they have asked for1ny detailsal
21       1provided them -Aftermy ofderwasenclosed they furthersaid thatthe person who willdelive
22       yourorderatyourmcntion addrt    issnamedArlw Sai-
23                                                       ..
24    5. The said order1receivtd Nvasvery user-friendly and Iwasvery conveniem ' with theirgerviceo
25       providing quality religiottscimnnels.Lateron-lrecommend the gaid productto a couple ofm
26       fritmd:and family m embersand alsp lwlped tllem tovzardt
                                                                ktheplaeem entof.theh-ordtakrsto Arav


                                                   '
                                                    j

            j
          Case 4:21-cv-00859 Document 13 Filed on 04/21/21 in TXSD Page 2 of 2

                                          (JNITED STATE,DISTRICT COURT
                                                FOR TH E *OUTHEIYN
                                                Dl&rklf'r O l7'
                                                              l'I1X iS
     1         Saithrougf
                        h providtzd tontad number +1-585-326.6085,a'
                                                                   nd he delivered their boxts atm
                    j
                    .                          '
    2          Iocation.                                                .

    4      6. ltispertinenttom enti
                                  on heretlmtA'
                                              rav Saiasked metollelp them to z'
                                                                              eselltheirgaid productan
    5          offel'ed me 1()USl7 ag a prtlfitmargin fbrthe tttôttjtnzndationuA: 1mention above lam t
    ti         religiously orieljted person,l categorically tefused his oftkr butI jkl-
                                                                                      lher stttted tllatbtsideq
    7          aeceptingyourpecuniary offer1shallrnade a favorby reeommending the said prûductto a1
                                                                                                  'lI'
                                                                                                     n)
    8          friendsandfamily mcmbers,
     9
    lû      7. A tkw weeks later, lreceived severalunknoîvn calLs and tbey were requesting aboutthe sai
    11         product.Ihelp afew ofthem by thin,k'
                                                  ing they'mightbetny friendsand fnmilyrtxommendatiorts
    l2         Laterlasked pneoftheln Imw did yfm getmy contactdetails- ?h.
                                                                          ereplicd by sayingthatwe fpun
    13         itfrom thegaid prtlduetwebsite-Icalled theirsupportline atxlsftid aboutmy gyievancegtf/then
    l4         andEfound thatthey haveshared my pcrsonalinlbrmation ontheiz!website,that'  sthc reaspn whj
    I5         unknown peraonsealling atmy namberand asking gbouttheproduct.ltispcrtinentto ment       io
    16         httretltat1eategorieally orderthem totakvdowp I'
                                                              IIJ:perx
                                                                     qtlnalinfornmtionfrom tht'
                                                                                              irwebsitean
    l7         algo tllrearenthem with legalconstqueneesiftheyfailed todoso.
    18          ,
                  ï
                  i                                                                                               '

    19     8. Abûuttlleabovementionedfacts.itisherebystattdthatlam jugtantnd-u:erofthtgaidprodlj:
    20         andhaveno,
                        concerriwith the Mellingr
                                                ,rt
                                                  aaelling,gcllitlgsubscliption codes.devicesaftd eqtlipmenL
    21         forthesaitlpm dud,htmceyrmrallegationartabst
                                                          -zlutely baseless.
    22
.   23         Itishumbly prayedto thehanorablecouttthatpledseremovesmy namefiom alltypesof                   '
    24         invtstigation ajïdfbrthm'litigationg.

    25
    26
    27         lHEREBY DECI-
                           .ARE T11A'
                                    T''
                                      I'
                                       I.
                                        IE ABOVE S'I'.
                                                     '
                                                     VrEMEN'I'IS-I-
                                                                  RUf *1'
                                                                        0 Tl'
                                                                            IE BES'
                                                                                  T OF M Y
    28   KNO WLEDGE AND BELIEF,AN D USE AS EVIDENC.E 1N COURT AND .
                                                                  IN SUBJECT'TO
    29 PENALTA'l7OItPERJURY.
    3(j
    gj
    32
    33                                                                  Dated onthe 19thofApril,year2021
    34.
           '        1            .'
    35              .   q             .                j                       ..
                                                       I
    36   Joen omas                                     !
                                                       l

                                                           2
